DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the proximate end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the proximate end" as "a proximate end".
Claim 18 recites the limitation "the first diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the first diameter" as "a first diameter".
Claim 18 recites the limitation "the second diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the second diameter" as "a second diameter".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-8, 11, 13-14, 20, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (U.S. Pub. No. 2015/0032066) (previously cited) in view of Sela et al. (U.S. Pub. No. 2009/0192413).
Regarding claim 1, Burkett discloses:
An intravascular guidewire (abstract), comprising: a flexible elongate member (flexible elongate member 106) configured to be positioned within a vessel of a patient (paragraphs 0053 and 0055), the flexible elongate member comprising a proximal portion and a distal portion (see at least figures 2 and 5); an electronic component (component 112) secured to the distal portion of the flexible elongate member (see figures 2 and 5 and paragraph 0058 which discloses wherein component 112 is an electrical component); a first conductive member disposed at the distal portion of the flexible elongate member and in communication with the electronic component (Figures 2 and 5 and paragraphs 0063-0065 disclose wherein there are multiple electronic conductors or conductive portions that are electrically coupled to component 112 and wherein the electronic component is located at the distal portion or end, such that the electronic conductors would be disposed at the distal portion); a second conductive member (connection portion 114) disposed at the proximal portion of the flexible elongate member (See figures 2 and 5 and paragraph 0059); and a tube, the tube comprising a third conductive member, in electrical communication with the first and second conductive members (Paragraphs 0008-0010 and 0082 disclose wherein the one or more conductors within the device are incorporated within a tubular insulating member and figures 2, 5, and paragraphs 0054 and 0063-0065 disclose wherein the flexible elongate member 106 is a tubular structure and wherein there is an electrical connection provided between the connection portion 114, the conductive portions, and the component 112).
Yet Burkett does not disclose:
wherein the tube comprising a third conductive member is disposed only between the first conductive member and the second conductive member.
However, in the same field of conductive guidewire devices, Sela discloses:
wherein the tube comprising a third conductive member is disposed only between the first conductive member and the second conductive member (Figures 6A, 6B, paragraphs 0062 and 0064-0065 disclose wherein tubular segment 457 (tube with third conductive member) is a conductive material and is disposed only between the conductive segment 456 (first conductive member) of the guidewire and the conductive segment 458 (second conductive member) of the guidewire and further discloses wherein the tubular sections 457 and 458 form conducting rings that are coupled to wires that are coupled with a sensor such that conductive tubular segment 457 provides a connection between the electrical component or sensor and the conductive members or segments). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube comprising a third conductive member is disposed only between the first conductive member and the second conductive member, as taught by Sela, as a simple substitution for the continuous tubular member of Burkett, to achieve the predictable result of allowing for electrical communication between separate portions or elements along the device to facilitate the exchange of data. 

further comprising a fourth conductive member disposed at the proximal portion of the flexible elongate member, wherein the fourth conductive member is directly in communication to the second conductive member (Figures 3, 4, 6, and 7 and paragraphs 0063-0066 disclose wherein the connection portion 114 (second conductive member) is composed of multiple conductive portions 132, 134, and 136 (fourth conductive members) such that there is would be an electrical connection provided between the connection portion 114 (second conductive member) and the conductive portions 132, 134, 136). 
Regarding claim 6, Burkett in view of Sela discloses the guidewire of claim 5, Burkett further discloses:
wherein: the first conductive member is directly in communication with the electronic component (paragraphs 0063-0065 disclose wherein there are multiple electronic conductors (first conductive member) that are electrically coupled to component 112); and the electronic component is in communication with the fourth conductive member via the first, second, and third conductive members (paragraphs 0063-0065 disclose wherein there is an electrical connection (third) provided between the connection portion 114 (second), which would include the conductive portions 132, 134, and 136 (fourth conductive members), the conductors along the length (first), and the component 112 (electrical component)).

the third conductive member is directly in communication with the first and second conductive members (Figures 6A, 6B, paragraphs 0062 and 0064-0065 disclose wherein tubular segment 457 (tube with third conductive member) is a conductive material and is disposed between and in direct connection with the conductive segment 456 (first conductive member) of the guidewire and the conductive segment 458 (second conductive member) of the guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube comprising a third conductive member is disposed only between the first conductive member and the second conductive member, as taught by Sela, as a simple substitution for the continuous tubular member of Burkett, to achieve the predictable result of allowing for electrical communication between separate portions or elements along the device to facilitate the exchange of data.
Regarding claim 7, Burkett in view of Sela discloses the guidewire of claim 5, Burkett further discloses:
wherein the tube is disposed distally of the fourth conductive member (Figures 2 and 5 show wherein the tubular elongate member 106 extends distally from the connection portion 114 which includes the conductive portions 132, 134, and 136 (fourth conductive members)).
Regarding claim 8, Burkett discloses the guidewire of claim 1.
In the same field of conductive guidewire devices, Sela discloses:
Figures 6A, 6B, paragraphs 0062 and 0064-0065 disclose wherein the connection between the conductive tubular segment 457 (tube) with the conductive tubular section 458 forms a conducting ring (third conductive member) such that the tubular segment 457 would be located distal to the conducting ring (third conducting member) formed between the tubular sections 457 and 458). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube is disposed distally of the third conductive member, as taught by Sela, as a simple substitution for the continuous tubular member of Burkett, to achieve the predictable result of allowing for electrical communication between separate portions or elements along the device to facilitate the exchange of data. 
Regarding claim 11, Burkett in view of Sela discloses the guidewire of claim 1, Burkett further discloses:
a plurality of first conductive members (Figures 2 and 5 and paragraphs 0063-0065 disclose wherein there are multiple electronic conductors or conductive portions that are electrically coupled to component 112); a plurality of second conductive members (paragraph 0063 discloses wherein the connection portion 114 (second conductive member) contains multiple or a plurality of electrical conductors). 
Yet Burkett does not disclose:
a plurality of third conductive members.
However, in the same field of guidewire devices Kim discloses:
paragraph 0065 discloses wherein the tubular section 457 (tube with third conductive members) contains a pair of wires (plurality of conductive members) for connecting to a sensor (electrical component)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a plurality of conductive members, as taught by Sela, in order to allow for multiple connections with various components of the device to allow for a greater exchange of data.
Regarding claim 13, Burkett in view of Sela discloses the guidewire of claim 1, Burkett further discloses:
wherein a proximal portion of the tube comprises a first diameter less than a second diameter of a distal portion of the tube (paragraph 0060 discloses wherein the diameter is decreased at the proximal end).
Regarding claim 14, Burkett discloses:
A method of fabricating an intravascular guidewire, the method comprising: obtaining an electronic component (component 112) and a first conductive member in communication with the electronic component (paragraphs 0063-0065 disclose wherein there are multiple electronic conductors or conductive portions that are electrically coupled to component 112); obtaining a flexible elongate member (flexible elongate member 106) comprising a second conductive member (connection portion 114) (See figures 2 and 5 and paragraph 0059); positioning a tube (Figure 9 and paragraphs 0008-0010 and 0071-0072 disclose wherein there is a tubular insulating member that is positioned around the elongate device), the tube comprising a third conductive member (Paragraphs 0008-0010 and 0071-0072 disclose wherein the one or more conductors within the device are incorporated within a tubular insulating member); and establishing communication between the electronic component and the second conductive member by electrically connecting the first conductive member to the third conductive member and electrically connecting the second conductive member to the third conductive member (Paragraphs 0008-0010 disclose wherein the one or more conductors within the device are incorporated within a tubular insulating member that is positioned around the device and paragraphs 0063-0065 disclose wherein there is an electrical connection provided between the connection portion 114, the conductive portions, and the component 112).
Yet Burkett does not disclose:
wherein the tube having the third conductive member is positioned only between the first conductive member and the second conductive member.
However, in the same field of conductive guidewire devices, Sela discloses:
herein the tube having the third conductive member is positioned only between the first conductive member and the second conductive member (Figures 6A, 6B, paragraphs 0062 and 0064-0065 disclose wherein tubular segment 457 (tube with third conductive member) is a conductive material and is disposed only between the conductive segment 456 (first conductive member) of the guidewire and the conductive segment 458 (second conductive member) of the guidewire and further discloses wherein the tubular sections 457 and 458 form conducting rings that are coupled to wires that are coupled with a sensor such that conductive tubular segment 457 provides a connection between the electrical component or sensor and the conductive members or segments). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate herein the 
Regarding claim 20, Burkett in view of Sela discloses the method of claim 14, Burkett further discloses:
wherein the electrically connecting comprises soldering (at least paragraphs 0062 and 0072 discloses wherein the electrically conductive portions can be soldered).
Regarding claim 21, Burkett in view of Sela discloses the guidewire of claim 1, Burkett further discloses:
wherein the first diameter is less than a third diameter of the proximal portion of the flexible elongate member  (paragraph 0060 discloses wherein the diameter is decreased at the proximal end and figure 2 shows wherein portion 108 (first diameter) has a diameter less than portions 120 and 110 (second and third diameters)).
Regarding claim 23, Burkett in view of Sela discloses the guidewire of claim 1, Burkett further discloses:
wherein the tube is coupled to the proximal portion of the flexible elongate member via an adhesive (paragraphs 0062 and 0094-0095 disclose wherein the separate sections are joined via adhesive).
Regarding claim 24, Burkett in view of Sela discloses the guidewire of claim 1, Burkett further discloses:
paragraph 0082 discloses wherein the distal end of tubular member 252 is positioned adjacent to a proximal end of the flexible elongate member 106).
Regarding claim 25, Burkett in view of Sela discloses the guidewire of claim 1, Burkett further discloses:
wherein a distal end of the tube terminates proximal of the distal portion of the flexible elongate member (paragraph 0082 discloses wherein the distal end of tubular member 252 is positioned adjacent to a proximal end of the flexible elongate member 106).
Regarding claim 26, Burkett in view of Sela discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein a proximal end of the first conductive member and a distal end of second conductive member are coupled to the third conductive member.
However, in the same field of conductive guidewire devices, Sela discloses:
wherein a proximal end of the first conductive member and a distal end of second conductive member are coupled to the third conductive member (Figures 6A, 6B, paragraphs 0062 and 0064-0065 disclose wherein tubular segment 457 (tube with third conductive member) is a conductive material is coupled to the proximal end of conductive segment 456 (first conductive member) and the distal end of conductive segment 458 (second conductive member) and further discloses wherein the tubular sections 457 and 458 form conducting rings that are coupled to wires that are coupled with a sensor such that conductive tubular segment 457 provides a connection between the electrical component or sensor and the conductive members or segments). 
. 
Claim 2-4, 9, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Sela, as applied to claims 1 and 14, and further in view of Vanney et al. (U.S. Pub. No. 2013/0296692) (previously cited).
Regarding claim 2, Burkett in view of Sela discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the tube comprises a first polymer.
However, in the same field of guidewire devices, Vanney discloses:
wherein the tube comprises a first polymer (paragraph 0054 discloses wherein a tubing may be a polymer tube).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube comprises a first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire. 
Regarding claim 3, Burkett in view of Sela and Vanney discloses the guidewire of claim 2, yet Burkett does not disclose:
wherein the third conductive member is embedded within the first polymer.

wherein the third conductive member is embedded within the first polymer (paragraph 0054 discloses wherein the wire cable 74 (third conductive material) is insulated by or embedded within the insulator tube 76 and wherein the insulator tube 76 can be a polymer tube).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third conductive member is embedded within the first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire. 
Regarding claim 4, Burkett in view of Sela discloses the guidewire of claim 1, and Burkett further discloses:
wherein the flexible elongate member comprises a core, and wherein the tube is positioned around the core (paragraph 0009-0011 and 0071-0072 discloses wherein device includes a conductive core wire or member and wherein the tubular member surrounds the core member). 
Yet Burkett does not disclose:
wherein the core member is metal.
However, in the same field of guidewire devices, Vanney discloses:
wherein the core member is metal (paragraph 0045 discloses wherein the core wire may be made of metal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination, to incorporate wherein 
Regarding claim 9, Burkett in view of Sela discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the first conductive member comprises an electrical wire.
However, in the same field of guidewire devices, Vanney discloses:
wherein the first conductive member comprises an electrical wire (paragraphs 0052-0053 disclose wherein the sensor assembly 54 (electrical component) is connected via a wire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member comprises an electrical wire, as taught by Vanney, as a simple substitution for the electrical connection component of Burkett, to achieve the predictable result of providing an electrical connection. 
Regarding claim 15, Burkett in view of Sela discloses the method of claim 14, and Burkett further discloses:
wherein the flexible elongate member comprises a core, and wherein the positioning comprises positioning the tube around the metal core (paragraph 0009-0011 and 0071-0072 discloses wherein device includes a conductive core wire or member and wherein the tubular member surrounds the core member). 
Yet Burkett does not disclose:

However, in the same field of guidewire devices, Vanney discloses:
wherein the core member is metal (paragraph 0045 discloses wherein the core wire may be made of metal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination, to incorporate wherein the core member is metal, as taught by Vanney, as a simple substitution for the undisclosed conductive core wire material of Burkett, to achieve the predictable result of being able to provide rigid and flexible support and to electrically supply or couple components located within the guidewire device. 
Regarding claim 16, Burkett in view of Sela and Vanney discloses the method of claim 15, and Burkett further discloses:
exposing the third conductive member (paragraph 0086 discloses wherein a portion of the sheath or insulating layer may be removed to expose the underlying conductive material).
Regarding claim 22, Burkett in view of Sela discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube.
However, in the same field of guidewire devices, Vanney discloses:
wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube (paragraph 0073 disclose wherein the outside shroud composed of shrink tube is applied around a tube portion and sensor assembly such that the components are coupled).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Sela, as applied to claim 1, and further in view of Patil et al. (U.S. Pub. No. 2012/0071782) (previously cited).
Regarding claim 10, Burkett in view of Sela discloses the guidewire of claim 1, yet Burkett does not disclose:
wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer.
However, in the same field of guidewire devices, Patil discloses:
wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer (paragraph 0236 discloses wherein the proximal end of the guide wire may be formed of a polymer and paragraph 0227 discloses wherein the conductor wires may be encased within a polymer material).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer, as taught by Patil, in order to in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Sela and Kim, as applied to claim 11, and further in view of Patil et al. (U.S. Pub. No. 2018/0093078) (hereinafter Patil II) (previously cited) and Burkett et al. (U.S. Pub. No. 2014/0187874) (previously cited) (hereinafter Burkett II).
Regarding claim 12, Burkett in view of Kim discloses the guidewire of claim 11, Burkett further discloses:
wherein the flexible elongate member comprises a core (paragraph 0009-0011 and 0071-0072 discloses wherein device includes a conductive core wire or member); 
Yet the combination does not disclose:
wherein: a first of the plurality of first conductive members is directly in communication with a first of the third conductive member
However, in the same field of guidewire devices, Patil II discloses:
wherein: a first of the plurality of first conductive members is directly in communication with a first of the third conductive member (Figures 34B, 37A, 37C, 41A and paragraphs 0123-0124  disclose wherein each of the conductive ring elements, including a first and third conductive element, are connected or in communication together via a flex circuit 430). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: a first of the first plurality of conductive members is directly in communication with a first of the third conductive member, as taught by Patil, in order to selectively control each conductive member based on the desired output or reading. 
Yet the combination does not disclose:

However, in the same field of guidewire devices, Burkett II discloses:
wherein the core is metal (paragraph 0059); and a second of the plurality of conductive members is directly in communication with the core (paragraph 0051 discloses wherein the core can be directly connected or coupled to conductive bands (conductive members)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the core is metal; a second of the plurality of conductive members is directly in communication with the core, as taught by Burkett II, in order to reliably transfer electronic signals throughout the device through the interior core of the device. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Sela and Vanney, as applied to claim 16, and further in view of Patil II.
Regarding claim 17, Burkett in view of Sela and Vanney discloses the method of claim 16, yet Burkett does not disclose:
wherein the third conductive member is embedded within the first polymer.
However, in the same field of guidewire devices, Vanney discloses:
wherein the third conductive member is embedded within the first polymer (paragraph 0054 discloses wherein the wire cable 74 (third conductive material) is insulated by or embedded within the insulator tube 76 and wherein the insulator tube 76 can be a polymer tube).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Yet the combination does not disclose:
wherein the flexible elongate member further comprises a polymer surrounding the metal core, and wherein the exposing comprises ablating the polymer.
However, in the same field of guidewire devices, Patil II discloses:
wherein the flexible elongate member further comprises a polymer surrounding the (paragraph 0017 discloses wherein a polymer layer may be coated over (surrounds) the guidewire core), and wherein the exposing comprises ablating the polymer (paragraph 0121 discloses wherein wires within the guidewire device may be ablated to expose the selected conducting wire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flexible elongate member further comprises a polymer surrounding the metal core, and wherein the exposing comprises ablating the polymer, as taught by Patil II, in order to selectively expose conductive areas of the device so as to be able to attach electrical components. 
Regarding claim 18, Burkett in view of Vanney and Patil II discloses the method of claim 17, Burkett further discloses:
Reducing a diameter of a proximal end of the tube (paragraph 0060 discloses wherein the diameter is decreased at the proximal end).
Regarding claim 19, Burkett in view of Vanney and Patil II discloses the method of claim 17, Burkett further discloses:
Paragraphs 0008-0010 and paragraphs 0063-0065 disclose wherein the flexible elongate member 106 is a tubular structure and wherein there is an electrical connection (third conductive member) provided between the connection portion 114 (second conductive member), the conductive portions, and the component 112 (first conductive member) such that the third conductive member would be exposed at the first and second conductive member to facilitate the electrical connection). 
Response to Amendment
Applicant amended claims 1, 12, 14, and 18 in the response filed 01/14/2021.
Applicant added claims 21-26 in the response filed 01/14/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 01/14/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791